In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-1580V
                                       Filed: April 27, 2016
                                          UNPUBLISHED

****************************
Laura MCKENNA,                             *
                                           *
                     Petitioner,           *     Damages Decision Based on Proffer;
                                           *     Tetanus-Diphtheria-Acellular-Pertussis
v.                                         *     (“Tdap”); Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                        *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On December 28, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that, as a result of receiving the tetanus-diphtheria-
acellular-pertussis vaccine on December 17, 2014, she suffered from a left shoulder
injury related to vaccine administration (“SIRVA”). Petition at 1-3. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On March 24, 2016, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On April 27, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $115,000.00. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.


       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $115,000.00 in the form of a check payable to
petitioner, Laura McKenna. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                              )
LAURA MCKENNA,                                )
                                              )
           Petitioner,                        )      No. 15-1580V ECF
                                              )
                 v.                           )      Chief Special Master Dorsey
                                              )
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
        Respondent.                           )
                                              )

                         PROFFER ON AWARD OF COMPENSATION1

I.     Procedural History

       On December 28, 2015, Laura McKenna (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. She alleged that, as a result of receiving the tetanus-diphtheria-acellular

pertussis (“Tdap”) vaccine on December 17, 2014, she suffered from a left shoulder injury

related to vaccine administration (“SIRVA”). Petition at 1-3.

       On March 23, 2016, respondent filed her Vaccine Rule 4(c) report, conceding causation-

in-fact for petitioner’s SIRVA. On March 24, 2016, the Chief Special Master issued a ruling on

entitlement, finding that petitioner was entitled to compensation for a SIRVA caused by the Tdap

vaccine.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$115,000.00, which represents all elements of compensation to which petitioner would be

       1
        This Proffer does not include attorneys’ fees and costs, which will be addressed after
the Damages Decision is issued.
entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $115,000.00, in the form of a check payable to petitioner.2

Petitioner agrees.

                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General

                                             RUPA BHATTACHARYYA
                                             Director
                                             Torts Branch, Civil Division

                                             VINCENT J. MATANOSKI
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             GLENN A. MACLEOD
                                             Senior Trial Counsel
                                             Torts Branch, Civil Division

                                             /s/Darryl R. Wishard
                                             DARRYL R. WISHARD
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U. S. Department of Justice
                                             P.O. Box l46, Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Direct dial: (202) 616-4357
Dated: April 27, 2016                        Fax: (202) 616-4310




       2
         Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
                                                  2